DETAILED ACTION
This office action is responsive to applicants Request for Continued Examination (RCE) submitter 12/15/2020 in reissue application 15/679,668 filed August 7, 2017 of US Patent Number US 9,450,406 B2 issued to Palmer et al on September 20, 2016. Applicants’ after final response of 11/24/2020 is now entered and made of record. 
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely
apprise the Office of any prior or concurrent proceeding in which Patent No. 8,515,912 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

Status of claims

Claims 2, 8, 13, 16 and 19 have been cancelled.

Claims 1, 3-7, 9-12, 14-15, 17-18, and 20-23 are pending.


Response to Arguments

Rejection under 112: The previous 112(1/2) rejections are withdrawn in view of applicants arguments explaining the disclosure of cumulative original specification passages at [0077, 0079, 0080, and 0122]. However, new 112 rejections have now been applied to claim 10 below. 
Rejection under 103: Regarding the teachings of Schoettle, applicants believe that there is no teaching of storing historic information about switches between a first mode, a discharging mode, and charging mode over time and sending such information to an electricity network operator in the cited passages [0059] and [0097] as cited in the examiner’s Office Action. (Response at 15) Specifically, applicants argue that, as now amended, the claim 1 requirement for the following limitation is not disclosed by Schoettle or Luo:
wherein the controller is configured to store historic switching information about switches between the first mode, the discharging mode and the charging mode over a time period and to periodically send the stored historic switching information to the electricity network system operator or the service provider via the communication interface, and

Applicants believe that support for these limitations is demonstrated in paragraphs [0120] and [0122] of the application as filed. (Response at 10-11) The cited passages recite the following:
[0120] In certain embodiments the processor 114 can record in memory 116 a history of events or log including one or more of the following demand response events, charging events (e.g. timing, duration and amount of energy), discharging events (e.g. timing, duration and amount of energy), and maintenance cycles over a period of time such as a week, month or year. The processor 114 via the interface 406 can initiate a periodic upload of this history to the system operator 110 or service provider 120. Alternatively the system operator 110 or service provider 120 can via the interface 406 interrogate the processor 114 to request an upload of the history. In some embodiments the processor 114 may periodically send a message to notify the status of the system 100 and the availability of the system 100 to the system operator 110 or the service provider 120.

[0122] In some embodiments the information which is used to switch a mode may need to be present for at least a predetermined length of time. By way of example only, the deviation from a frequency threshold may need to be present for at least a predetermined length of time in order to cause a mode to be switched.1

	However, the examiner notes that the passages cited by applicants as defining the storing of information make no mention of actually storing information about switching between modes. Id. Instead, the passages reference storing demand response events, charging events and discharging events. These events are defined by ‘406 specification as follows:
Demand Response (DR): Kknown technique for modifying consumer's electricity usage. DR comprises reducing or time shifting electrical loads carried out either manually by a user or automatically. (‘406 at 1:38)

Charging Events: e.g. timing, duration and amount of energy (‘406 at 16:17)

Discharging Events: e.g. timing, duration and amount of energy (‘406 at 

In light of this shortcoming, the examiner reaches to Figures 9 and 10 and the passages at 4:23 of the ‘406 specification for further guidance. 

    PNG
    media_image1.png
    433
    333
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    314
    523
    media_image2.png
    Greyscale



Preferably the controller stores information about switches between the idle mode, the discharging mode and the charging mode over a time period and sends the switching
information to the electricity network system operator or a service provider.

Hence, the examiner finds literal support for the amended limitation requiring the storing of modes by the controller and sending such information to the service provider.  However, the examiner also finds that the ‘406 specification defines the modes as follows:
first mode - electricity is supplied to the load from a mains electricity circuit.

discharging mode - electricity is supplied from the battery to the load via the mains electricity circuit.

charging mode - the battery is charged from the mains electricity circuit.
(See, e.g. ‘406 at 3:2-13, Fig. 9 & 10)

	Accordingly, the recited “modes” simply represent the state of system as either supplying electricity to the load from a mains, from the battery to the load via the mains, or battery charging from the mains. 
	Turning to the teachings of Schoettle, at [0037] Schoettle recites the following:
Instrumentation interface 232 receives data from meters 233 and 234 and provides the data to the embedded software. Similarly, communication interface 235 connects the PMS 230 (including the embedded software) to the network 25. Device load interface 236 receives data regarding the state of the UPS 220 and the load 23 and provides the data to the embedded software. The embedded software may reside in interface 231 or on another component (not shown).

	In other words, Schoettle makes clear that data regarding the state of the UPS is shared with the embedded software. (See, also Fig. 3) Further, Schoettle also makes clear that such data is exchanged with the electricity network system operator (Central Facility). [e.g. at 0096]
The Central Control Facility 38 and the UPS Management Device 31, 41, 51 work together with a division of functions where software 37 is primarily fast analysis of large data bases and the output of instructions while device 31, 41, 51 is used for instrumentation and control. The UPS Management Device 31, 41, 51 will only take action to cause the storage to come on line if according to its local Instrumentation Interface 318, and/or the Control interface 310 with meter data from Electricity Source Detector 311, and/or the Load Interface 315 with meter data from the Delivery Output Detector 34, the Energy Storage Runtime has the integrity and capacity to meet the requirements of incremental contribution to Grid load displacement (Grid Offset) and still meet its user-determined Contingency Reserve requirements. Such information is made available to the Central Control Facility 38 so that it may recalculate alternative options in the event of deficit storage in the network. The Microprocessor 312 does the local computational interpretational state of readiness using local instructions from the Program Memory 313. The Process Memory 314 is an essential component of 312 by providing dynamic data exchange.

	Further, Schoettle’s data is clearly “historic” data because it occurs in real-time and is stored in memory. (See, e.g. Schoettle at [0061, 0090, 0040]
In Summary, the examiner submits that a skilled artisan would understand that the system would by necessity need to notify the electricity network system operator (Central Facility) of the state of system (i.e. status: supplying electricity to the load from a mains, from the battery to the load via the mains, or battery charging from the mains) in order to execute a demand response providing negative electricity generation during times of peak load.2 (See, e.g. ‘409 Background at 1:65-2:6, 2:51-59)  Hence, the feature remains obvious as now set forth below in the amended grounds for rejection. 


Claim Rejections - 35 USC § 112
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Specifically, claim 10 recites A system comprising the apparatus as claimed in claim 1, the at least one batter configured to store energy….  However, the recitation of the at least one battery is ambiguous because claim 1 is drawn to an apparatus comprising a controller (not a battery) where the controller is simply configured to switch to a mode where electricity is supplied to/from a battery. In other words, the battery claimed in 10 is not actually part of the apparatus claimed in claim 1. Corrective action is required. 

Declaration and Consent
The declaration and consent filed on 8/17/2017 are improper because the title of the person signing (Head of IP) is not recognized as a person authorized to act on behalf of assignee. (See MPEP 324)
Claims 1, 3-7, 9-12, 14-15, 17-18, and 20-23 are rejected as being based upon a defective reissue declaration and consent under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
                                                                      
Claim Rejections - 35 USC § 103
Claims 1, 3-7, 9-12, 14-15, 17-18 and 20-23 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Schoettle in view of WO 2010/124546 A1 to Luo.

1.     An apparatus (Fig. 2b - “22”) for controlling an electricity supply to a load (Fig. 2b – “23”) comprising:

a controller (Fig. 2b – “221”) configured to determine based on first information associated with the electricity supply (Fig. 2 - “21”) when to switch between a first mode wherein electricity is supplied to the load from a mains electricity circuit (0036 - "system 22 includes AC Grid Supply Load controller 221, which switches the connection with the grid power source on/off . ... Power
Source Director 223 arbitrates the power being delivered to the load from the grid and the local energy source 222') 
and a discharging mode wherein electricity is supplied from at least one battery (Fig. 2b – “222”) to the load via the mains electricity circuit (0036 - "When the grid becomes deficient ... the director 223 routes power from local source 222 to the load')


wherein the controller is configured to determine when to switch to a charging mode, wherein the at least one battery is charged from the mains electricity circuit, (Figs. 2a, 2b – 0036: “FIGURE 2B depicts an embodiment of the management system 22 of FIGURE 2A. System 22 includes AC Grid Supply Load controller 221, which switches the connection with the grid power source on/off. The 

wherein the controller is configured to have a connection with an electricity network system operator or a service provider via a communication interface, the (0061 – “The Central Control 38 is the central computational system connected through communication networks to a power company's dynamic data bases. It receives centrally operating conditions of power plants and other power generating stations on the grid”…)


communication interface configured to receive the first information from the electricity network system operator or the service provider, [and] (0061 – “This central system is equipped with a complex array of trademarked software (AskOT, AEMPFAST, SUREFAST, etc.) available from Optimal Technologies International containing a degree of intelligence capable of optimizing power by making decisions using a very large base of real time data. It is capable of rapidly assessing power operating conditions of electric power generation facilities and their transmission counterparts. It also has the ability for rapid decision making and two way communications through the Network Connection 36 to associated UPS Management Devices 31.”)


wherein the controller is configured to store historic switching information about switches between the first mode, the discharging mode and the charging mode over a time period and to periodically send the stored historic switching information to the electricity network system operator or the service provider via the communication interface, and (0094: “The Instrumentation Interface 318 is also capable of measuring power consumption as required for billing through multi-channel connections as required. Its primary purpose in this embodiment being to monitor the volume equivalent of storage availability before and after actions are taken to use said Energy
Storage 322 to displace any anticipated or detected demand peak derived from the Central Control Facility 38 through the communication link using the Network Connection 36. The Instrumentation Interface 318 works also to manage Load shutdown commands, manage the Carry-Over Power Unit 71, manage the Programmable Battery Charger 61, and work together with appropriate information from the Control Interface 310, and the Load Interface 315.”)

The examiner also finds that the ‘406 specification defines the modes as follows:
first mode - electricity is supplied to the load from a mains electricity circuit.
discharging mode - electricity is supplied from the battery to the load via the mains electricity circuit.
charging mode - the battery is charged from the mains electricity circuit.
(See, e.g. ‘406 at 3:2-13, Fig. 9 & 10)

	Accordingly, the recited “modes” simply represent the state of system as either supplying electricity to the load from a mains, from the battery to the load via the mains, or battery charging from the mains. 

Instrumentation interface 232 receives data from meters 233 and 234 and provides the data to the embedded software. Similarly, communication interface 235 connects the PMS 230 (including the embedded software) to the network 25. Device load interface 236 receives data regarding the state of the UPS 220 and the load 23 and provides the data to the embedded software. The embedded software may reside in interface 231 or on another component (not shown).

	In other words, Schoettle makes clear that data regarding the state of the UPS is shared with the embedded software. (See, also Fig. 3) Further, Schoettle also makes clear that such data is exchanged with the [e.g. at 0096]
The Central Control Facility 38 and the UPS Management Device 31, 41, 51 work together with a division of functions where software 37 is primarily fast analysis of large data bases and the output of instructions while device 31, 41, 51 is used for instrumentation and control. The UPS Management Device 31, 41, 51 will only take action to cause the storage to come on line if according to its local Instrumentation Interface 318, and/or the Control interface 310 with meter data from Electricity Source Detector 311, and/or the Load Interface 315 with meter data from the Delivery Output Detector 34, the Energy Storage Runtime has the integrity and capacity to meet the requirements of incremental contribution to Grid load displacement (Grid Offset) and still meet its user-determined Contingency Reserve requirements. Such information is made available to the Central Control Facility 38 so that it may recalculate alternative options in the event of deficit storage in the network. The Microprocessor 312 does the local computational interpretational state of readiness using local instructions from the Program Memory 313. The Process Memory 314 is an essential component of 312 by providing dynamic data exchange.

	Further, Schoettle’s data is clearly “historic” data because it occurs in real-time. (See, e.g. Schoettle at [0061, 0090, 0040] The examiner submits that a skilled artisan would understand that the system would by necessity need to notify the electricity network system operator (Central Facility) of the state of system (i.e. status: supplying electricity to the load from a mains, from the battery to the load via the mains, or battery charging from the mains) in order to execute a demand response providing negative electricity generation during times of peak load.3 (See, e.g. ‘409 Background at 1:65-2:6, 2:51-59) 


	wherein the first information comprises frequency information, the frequency information comprising a deviation of a frequency of the electricity supply from a given value. 

Schoettle teaches: (0076: “The Power Director 53 synchronizes for frequency differences and other critical power factors of power coming from the Bypass Circuit and the UPS system. It isolates and ensures no bypass supplied power or UPS supplied power can backfeed into either supply line. It ensures that the percentage of power supplied to the Load from the UPS and from the Bypass Circuit equals exactly 100% of the power demanded by the Load. It performs its functions dynamically, using a control feedback loop. When failed, it automatically directs all (100%) power from the UPS Circuit to the Load”.) (See, also claim 26 at page 29)

Further, Luo clearly teaches that controller unit 30 is configured to monitor frequency and phase of the power grid and determine whether to charge the battery array 10 by the power grid or to provide power supply from the power grid, whereby the load of the power grid is balanced. (See, e.g. Luo at page 4 paragraph 3)


3.    The apparatus as claimed in claim 1, wherein [said received] the first information comprises an imbalance between a supply and a demand for the electricity supply. (0059: “The Delivery Output Detector 316 is the component that determines and digitizes various electricity-related measurements, including but not limited to voltage, current, power, frequency, impedance, and run-times at the Load 33. It is attached to the input-side of the Load 33 and does not effect the normal operation of the UPS 32 or Load 33.” 0076: “The Power Director 53 synchronizes for frequency differences and other critical power factors of power coming from the Bypass Circuit and the UPS system. It isolates and ensures no bypass supplied power or UPS supplied power can backfeed into either supply line. It ensures that the percentage of power supplied to the Load from the UPS and from the Bypass Circuit equals exactly 100% of the power demanded by the Load. It performs its functions dynamically, using a control feedback loop. When failed, it automatically directs all (100%) power from the UPS Circuit to the Load.”) (See, also claim 26 at page 29)


4.    The apparatus as claimed in claim 3, wherein [said] the imbalance is indicated by [a] the deviation of [a] the frequency of [said] the electricity supply from [a] the given value. (0076: “The Power Director 53 synchronizes for frequency differences and other critical power factors of power coming from the Bypass Circuit and the UPS system. It isolates and ensures no bypass supplied power or UPS supplied power can backfeed into either supply line. It ensures that the percentage of power supplied to the Load from the UPS and from the Bypass Circuit equals exactly 100% of the power demanded by the Load. It performs its functions dynamically, using a control feedback loop. When failed, it automatically directs all (100%) power from the UPS Circuit to the Load.” 0085: “It also guards against power quality problems on the Bypass Circuit as viewed from the Load 33. Power quality problems can include voltage surges, voltage spikes, voltage sags, and frequency deviation.”)
(See, also. Luo at page 4 paragraph 3 – teaching monitoring frequency deviation for imbalance)


5.    The apparatus according to claim 1, wherein [said received] the first information further comprises one or more parameters of an electricity transmission and distribution network or said electricity supply, wherein the one or more parameters comprise one or more of the following:
time of peak periods of load on the electricity transmission and distribution network;
time of off-peak periods of load on the electricity transmission and distribution network;
price of electricity;
available capacity of the electricity transmission and distribution network; and
time of imbalance between supply and demand on the electricity transmission and distribution network.
(0094: “The Instrumentation Interface 318 is also capable of measuring power consumption as required for billing through multi-channel connections as required. Its primary purpose in this embodiment being to monitor the volume equivalent of storage availability before and after actions are taken to use said Energy
Storage 322 to displace any anticipated or detected demand peak derived from the Central Control Facility 38 through the communication link using the Network Connection 36. The Instrumentation Interface 318 works also to manage Load shutdown commands, manage the Carry-Over Power Unit 71, manage the Programmable Battery Charger 61, and work together with appropriate information from the Control Interface 310, and the Load Interface 315.”)

	Accordingly, Schoettle’s information parameters include “at least one of” peak load (demand) and available capacity thereby meeting the requirements of dependent claim 5.

6.    The apparatus according to claim 1, further comprising at least one sensor (Fig. 3, delivery output detector 34) configured to measure at least one of frequency information, imbalance information and one or more parameters of the electricity supply and to provide information regarding the measurements to the controller. (0058: The Load Interface 315 is the component that accepts electricity information from the Delivery Output Detector 34 in order to for the UPS Management
System to determine battery condition, reserve capacity, and load condition. It influences the UPS Management System 31 to re-engage the AC Power Source to supply electricity via On/Off Switch 317, and resets the UPS 32 back to normal operating mode and allows the Battery Charger 321 to charge the UPS batteries 322. It receives its direction from the Microprocessor 312.



7.    The apparatus according to claim 1, wherein the controller is configured to determine that switching between the [idle] first mode (no energy transferred from battery to mains) and the discharging mode or the charging mode (electrical energy to/from battery) is not required for a time period and to control the communication interface to reduce communication frequency for the time period.

The above limitation simply requires that the controller not initiate communication for some time period while switching modes between charging and non-charging. The ‘406 specification indicates that switching is paused so that sensor data can be received. (e.g. at 3:66) While a 


9.    The apparatus as claimed in claim 1, wherein the first information further comprises a request to switch between the [idle] first mode, the discharging mode, and the charging mode, and wherein [said received] the first information further comprises a real time command. (0090: This embodiment is a system of distributed electric service power supplies under the control of a central automated control system with the capability of real-time power supply load monitoring and control.)



10.    A system comprising the apparatus as claimed in claim 1, the at least one battery configured to store energy (0009, Fig. 3[322]), a charger configured to charge the at least one battery from [a] the mains electricity circuit when in the charging mode (0009, Fig. 3[321]), and an inverter configured to supply the load with an electricity supply from the at least at least one one battery when in the discharging mode (0095: “Said Energy Storage 322 being utilized to provide altemate electric power from a Energy Storage device such as a Battery through an inverter or from a fuel supply to an engine-generator or any like process that converts stored energy into electric service energy.”)

wherein the at least one battery is configured to supply electricity to the mains electricity circuit in the discharging mode (Fig. 2b – “222”, 0095) and receive electricity from the mains electricity circuit in the charging mode (Figs. 2a, 2b – 0036, 0009, Fig. 3) using a single bi-directional connection with the mains electricity circuit. (Figs. 2b, 2c)

To the extent that Schoettle may not expressly disclose the single bi-directional switch as claimed, prior art Okui discloses this feature. (e.g. at 797 col. 2, Figs. 4, 6a, 6b)) (See alternative rejection below)


11.    The system according to claim 10 wherein the controller is configured to control a waveform of the electricity supply current from the inverter to the load.


(e.g.at 0076: “The Power Director 53 synchronizes for frequency differences and other critical power factors of power coming from the Bypass Circuit and the UPS system. It isolates and ensures no bypass supplied power or UPS supplied power can backfeed into either supply line. It ensures that the percentage of power supplied to the Load from the UPS and from the Bypass Circuit equals exactly 100% of the power demanded by the Load.”)



12.    A method for controlling (Fig. 2b - “22”) an electricity supply to a load (Fig. 2b - “22”) comprising: 

determining (Fig. 2b – “221”) when to switch between a first mode wherein the load is supplied from a mains electricity circuit, (Fig. 2 - “21”) and a discharging mode wherein the electricity is supplied to the load from a battery via the mains electricity circuit; and (0036 - "system 22 includes AC Grid Supply Load controller 221, which switches the connection with the grid power source on/off . ... Power Source Director 223 arbitrates the power being delivered to the load from the grid and the local energy source 222') (Fig. 2b – “222”) to the load via the mains electricity circuit (0036 - "When the grid becomes deficient ... the director 223 routes power from local source 222 to the load')


storing historic switching information about switches between the first mode, the discharging mode and a charging mode over a time period; and
periodically communicating the stored historic switching information to a system operator or a service provider associated with an electricity transmission and distribution network;

The examiner also finds that the ‘406 specification defines the modes as follows:
first mode - electricity is supplied to the load from a mains electricity circuit.
discharging mode - electricity is supplied from the battery to the load via the mains electricity circuit.
charging mode - the battery is charged from the mains electricity circuit.
(See, e.g. ‘406 at 3:2-13, Fig. 9 & 10)

	Accordingly, the recited “modes” simply represent the state of system as either supplying electricity to the load from a mains, from the battery to the load via the mains, or battery charging from the mains. 
	Turning to the teachings of Schoettle, at [0037] Schoettle recites the following:
Instrumentation interface 232 receives data from meters 233 and 234 and provides the data to the embedded software. Similarly, communication interface 235 connects the PMS 230 (including the embedded software) to the network 25. Device load interface 236 receives data regarding the state of the UPS 220 and the load 23 and provides the data to the embedded software. The embedded software may reside in interface 231 or on another component (not shown).

	In other words, Schoettle makes clear that data regarding the state of the UPS is shared with the embedded software. (See, also Fig. 3) Further, Schoettle also makes clear that such data is exchanged with the network. [e.g. at 0096]

The Central Control Facility 38 and the UPS Management Device 31, 41, 51 work together with a division of functions where software 37 is primarily fast analysis of large data bases and the output of instructions while device 31, 41, 51 is used for instrumentation and control. The UPS Management Device 31, 41, 51 will only take action to cause the storage to come on line if according to its local Instrumentation Interface 318, and/or the Control interface 310 with meter data from Electricity Source Detector 311, and/or the Load Interface 315 with meter data from the Delivery Output Detector 34, the Energy Storage Runtime has the integrity and capacity to meet the requirements of incremental contribution to Grid load displacement (Grid Offset) and still meet its user-determined Contingency Reserve requirements. Such information is made available to the Central Control Facility 38 so that it may recalculate alternative options in the event of deficit storage in the network. The Microprocessor 312 does the local computational interpretational state of readiness using local instructions from the Program Memory 313. The Process Memory 314 is an essential component of 312 by providing dynamic data exchange.

	Further, Schoettle’s data is clearly “historic” data because it occurs in real-time. (See, e.g. Schoettle at [0061, 0090, 0040] The examiner submits that a skilled artisan would understand that the system would by necessity need to notify the electricity network system operator (Central Facility) of the state of system (i.e. status: supplying electricity to the load from a mains, from the battery to the load via the mains, or battery charging from the mains) in order to execute a demand response providing negative electricity generation during times of peak load.4 (See, e.g. ‘409 Background at 1:65-2:6, 2:51-59)  . 


wherein the determining is based on second information associated with the frequency supply; (0061 – “The Central Control 38 is the central computational system connected through communication networks to a power company's dynamic data bases. It receives centrally operating conditions of power plants and other power generating stations on the grid”…) 0061 – “This central system is equipped with a complex array of trademarked software (AskOT, AEMPFAST, SUREFAST, etc.) available from Optimal Technologies International containing a degree of intelligence capable of optimizing power by making decisions using a very large base of real time data. It is capable of rapidly assessing power operating conditions of electric power generation facilities and their transmission counterparts. It also has the ability for rapid decision making and two way communications through the Network Connection 36 to associated UPS Management Devices 31.”)

wherein the determining is based on first information associated with the electricity supply, and

wherein the second information comprises frequency information, the frequency information comprising a deviation of a frequency of the electricity supply from a given value, and
Schoettle teaches: (0076: “The Power Director 53 synchronizes for frequency differences and other critical power factors of power coming from the Bypass Circuit and the UPS system. It isolates and ensures no bypass supplied power or UPS supplied power can backfeed into either supply line. It ensures that the percentage of power supplied to the Load from the UPS and from the Bypass Circuit equals exactly 100% of the power demanded by the Load. It performs its functions dynamically, using a control feedback loop. When failed, it automatically directs all (100%) power from the UPS Circuit to the Load”.) (See, also claim 26 at page 29)

To the extent the limitation can be understood to actually require the controller to monitor frequency deviation information for a value which triggers a switch in modes, and such feature is not expressly taught by Schoettle, prior at Luo clearly teaches that controller unit 30 is configured to monitor frequency and phase of the power grid and determine whether to charge the batter array 10 by the power grid or to provide power supply from the power grid, whereby the load of the power grid is balanced. (See, e.g. Luo at page 4 paragraph 3)

wherein [said] the second information further comprises one or more parameters of [an] the electricity transmission and distribution network or [said] the electricity supply, (0094: “The Instrumentation Interface 318 is also capable of measuring power consumption as required for billing through multi-channel connections as required. Its primary purpose in this embodiment being to monitor the volume equivalent of storage availability before and after actions are taken to use said Energy
Storage 322 to displace any anticipated or detected demand peak derived from the Central Control Facility 38 through the communication link using the Network Connection 36. The Instrumentation Interface 318 works also to manage Load shutdown commands, manage the Carry-Over Power Unit 71, manage the Programmable Battery Charger 61, and work together with appropriate information from the Control Interface 310, and the Load Interface 315.”)


wherein the one or more parameters comprise one or more of the following: 
time of peak periods of load on the electricity transmission and distribution network; 
time of off-peak periods of load on the electricity transmission and distribution network; 
price of electricity; 
available capacity of the electricity transmission and distribution network; and
 time of imbalance between supply and demand on the electricity transmission and distribution network.(0094: “The Instrumentation Interface 318 is also capable of measuring power consumption as required for billing through multi-channel connections as required. Its primary purpose in this embodiment being to monitor the volume equivalent of storage availability before and after actions are taken to use said Energy Storage 322 to displace any anticipated or detected demand peak derived from the Central Control Facility 38 through the communication link using the Network Connection 36. The Instrumentation Interface 318 works also to manage Load shutdown commands, manage the Carry-Over Power Unit 71, manage the Programmable Battery Charger 61, and work together with appropriate information from the Control Interface 310, and the Load Interface 315.”)



14.    The method as set forth in claim 12, further comprising [determining information comprising] sensing at least one of frequency information, imbalance information and the one or more parameters of the electricity supply. (0059: “The Delivery Output Detector 316 is the component that determines and digitizes various electricity-related measurements, including but not limited to voltage, current, power, frequency, impedance, and run-times at the Load 33. It is attached to the input-side of the Load 33 and does not effect the normal operation of the UPS 32 or Load 33.” 0076: “The Power Director 53 synchronizes for frequency differences and other critical power factors of power coming from the Bypass Circuit and the UPS system. It isolates and ensures no bypass supplied power or UPS supplied power can backfeed into either supply line. It ensures that the percentage of power supplied to the Load from the UPS and from the Bypass Circuit equals exactly 100% of the power demanded by the Load. It performs its functions dynamically, using a control feedback loop. When failed, it automatically directs all (100%) power from the UPS Circuit to the Load.”) (See, also claim 26 at page 29)



15.    The method as set forth in claim 12, further comprising detecting a loss of the electricity supply from the electricity transmission and distribution network and preventing discharging of the battery when [said] the loss is detected. (0044: “The system 31 of this invention that functions in the interpretation, detection, and control of peak electrical demands in concert with information and direction from the Central Control Facility 38. It directs the alternative source of power 32 to come on line to service an electric load 33 as needed and insures that adequate Energy Storage 322 is available for a predetermined time.” [0045] The UPS 32 is a system that incorporates an alternative source of power such as a storage battery or fuel supported electric generator to support an electrical load. It detects when line power has become unavailable and automatically provides the alternate source of electric power to come on-line to support an electrical load in the event of a line power failure. It causes the source of backup power to be connected to the electrical load. Similarly it detects when power is restored.”)



17.    The method of claim 12, wherein [said] the imbalance is indicated by [a] the deviation of a frequency of [said] the supply from [a] the given value. (0076: “The Power Director 53 synchronizes for frequency differences and other critical power factors of power coming from the Bypass Circuit and the UPS system. It isolates and ensures no bypass supplied power or UPS supplied power can backfeed into  
(See, also. Luo at page 4 paragraph 3 – teaching monitoring frequency deviation for imbalance)


18.    An apparatus (Fig. 2b - “22”)  for controlling an electricity supply to a load (Fig. 2b – “23”) comprising:

a controller (Fig. 2b – “221”) configured to:

determine based on information associated with the electricity supply (Fig. 2 - “21”) when to switch between a first mode wherein electricity is supplied to the load from a mains electricity circuit circuit (0036 - "system 22 includes AC Grid Supply Load controller 221, which switches the connection with the grid power source on/off . ... Power Source Director 223 arbitrates the power being delivered to the load from the grid and the local energy source 222') 

and a discharging mode wherein electricity is supplied from at least one battery (Fig. 2b – “222”) to the load via the mains electricity circuit, and (0036 - "When the grid becomes deficient ... the director 223 routes power from local source 222 to the load')

determine when to switch to a charging mode, wherein the at least one battery is charged from the mains electricity circuit; and (Figs. 2a, 2b – 0036: “FIGURE 2B depicts an embodiment of the management system 22 of FIGURE 2A. System 22 includes AC Grid Supply Load controller 221, which switches the connection with the grid power source on/off. The controller 221 also monitors the state of the grid. Power Source Director 223 arbitrates the power being delivered to the load from the grid and the local energy source 222. When the grid becomes deficient from either a black-out or brown-out, the director 223 routes power from local source 222 to the load. The local source 222 may be a battery or a power generator. If the source 222 is a battery, the director may route power from the grid to the source 222 to recharge the battery.”


store historic switching information about switches between the first mode, the discharging mode, and the charging mode over a time period and to periodically send the stored historic switching information to an electricity network system operator or a service provider

The examiner also finds that the ‘406 specification defines the modes as follows:
first mode - electricity is supplied to the load from a mains electricity circuit.
discharging mode - electricity is supplied from the battery to the load via the mains electricity circuit.
charging mode - the battery is charged from the mains electricity circuit.
(See, e.g. ‘406 at 3:2-13, Fig. 9 & 10)

	Accordingly, the recited “modes” simply represent the state of system as either supplying electricity to the load from a mains, from the battery to the load via the mains, or battery charging from the mains. 

Instrumentation interface 232 receives data from meters 233 and 234 and provides the data to the embedded software. Similarly, communication interface 235 connects the PMS 230 (including the embedded software) to the network 25. Device load interface 236 receives data regarding the state of the UPS 220 and the load 23 and provides the data to the embedded software. The embedded software may reside in interface 231 or on another component (not shown).

	In other words, Schoettle makes clear that data regarding the state of the UPS is shared with the embedded software. (See, also Fig. 3) Further, Schoettle also makes clear that such data is exchanged with the central network. [e.g. at 0096]

The Central Control Facility 38 and the UPS Management Device 31, 41, 51 work together with a division of functions where software 37 is primarily fast analysis of large data bases and the output of instructions while device 31, 41, 51 is used for instrumentation and control. The UPS Management Device 31, 41, 51 will only take action to cause the storage to come on line if according to its local Instrumentation Interface 318, and/or the Control interface 310 with meter data from Electricity Source Detector 311, and/or the Load Interface 315 with meter data from the Delivery Output Detector 34, the Energy Storage Runtime has the integrity and capacity to meet the requirements of incremental contribution to Grid load displacement (Grid Offset) and still meet its user-determined Contingency Reserve requirements. Such information is made available to the Central Control Facility 38 so that it may recalculate alternative options in the event of deficit storage in the network. The Microprocessor 312 does the local computational interpretational state of readiness using local instructions from the Program Memory 313. The Process Memory 314 is an essential component of 312 by providing dynamic data exchange.

	Further, Schoettle’s data is clearly “historic” data because it occurs in real-time. (See, e.g. Schoettle at [0061, 0090, 0040] The examiner submits that a skilled artisan would understand that the system would by necessity need to notify the electricity network system operator (Central Facility) of the state of system (i.e. status: supplying electricity to the load from a mains, from the battery to the load via the mains, or battery charging from the mains) in order to execute a demand response providing negative electricity generation during times of peak load.5 (See, e.g. ‘409 Background at 1:65-2:6, 2:51-59)
a communication interface configured to receive the information from an external source, (Figs. 2a, 2b – 0036: “FIGURE 2B depicts an embodiment of the management system 22 of FIGURE 2A. System 22 includes AC Grid Supply Load controller 221, which switches the connection with the grid power source on/off. The controller 221 also monitors the state of the grid. Power Source Director 223 arbitrates the power being delivered to the load from the grid and the local energy source 222. When the grid becomes deficient from either a black-out or brown-out, the director 223 routes power from local source 222 to the load. The local source 222 may be a battery or a power generator. If the source 222 is a battery, the director may route power from the grid to the source 222 to recharge the battery.”

wherein the information comprises a request to switch between an idle mode, the discharging mode, and the charging mode, and wherein [said received] the information further comprises a real time command. (0090: This embodiment is a system of distributed electric service power supplies under the control of a central automated control system with the capability of real-time power supply load monitoring and control.)

wherein the first information comprises frequency information, the frequency information comprising a deviation of a frequency of the electricity supply from a given value, and
Schoettle teaches: (0076: “The Power Director 53 synchronizes for frequency differences and other critical power factors of power coming from the Bypass Circuit and the UPS system. It isolates and ensures no bypass supplied power or UPS supplied power can backfeed into either supply line. It ensures that the percentage of power supplied to the Load from the UPS and from the Bypass Circuit equals exactly 100% of the power demanded by the Load. It performs its functions dynamically, using a control feedback loop. When failed, it automatically directs all (100%) power from the UPS Circuit to the Load”.) (See, also claim 26 at page 29)

The examiner finds this limitation lacks written description support and is ambiguous under 35 USC 112 as noted above. To the extent the limitation can be understood to actually require the controller to monitor frequency deviation information for a value which triggers a switch in modes, and such feature is not expressly taught by Schoettle, prior at Luo clearly teaches that controller unit 30 is configured to monitor frequency and phase of the power grid and determine whether to charge the batter array 10 by the power grid or to provide power supply from the power grid, whereby the load of the power grid is balanced. (See, e.g. Luo at page 4 paragraph 3)


20.    A system comprising [an] the apparatus as claimed in claim 18, the at least

one battery configured to store energy, (0009, Fig. 3[322]) a charger configured to charge the at least one battery from a mains electricity circuit when in the charging mode, (0009, Fig. 3[321]), and an inverter configured to supply the load with an electricity supply from the battery when in the discharging mode, (0095: “Said Energy Storage 322 being utilized to provide altemate electric power from a Energy Storage device such as a Battery through an inverter or from a fuel supply to an engine-generator or any like process that converts stored energy into electric service energy.”)


wherein the at least one battery is configured to supply electricity to a mains electricity circuit in the discharging mode and receive electricity from the mains electricity circuit in the charging mode using a single bi-directional connection with the mains electricity circuit. (Fig. 2b – “222”,  and receive electricity from the mains electricity circuit in the charging mode (Figs. 2a, 2b – 0036, 0009, Fig. 3) using a single bi-directional connection with the mains electricity circuit. (Figs. 2b, 2c)

To the extent that Schoettle may not expressly disclose the single bi-directional switch as claimed, prior art Okui discloses this feature. (e.g. at 797 col. 2, Figs. 4, 6a, 6b)) (See alternative rejection below)


21.    The system according to claim 20, wherein the controller is configured to control a waveform of the electricity supply current from the inverter to the load.

According to the ‘406 specification this limitation appears to refer to the phase angle of the waveform only. See, e.g. ‘406 at 10:16. Schoettle meets this limitation by disclosing that frequency difference are synchronized. 
(e.g.at 0076: “The Power Director 53 synchronizes for frequency differences and other critical power factors of power coming from the Bypass Circuit and the UPS system. It isolates and ensures no bypass supplied power or UPS supplied power can backfeed into either supply line. It ensures that the percentage of power supplied to the Load from the UPS and from the Bypass Circuit equals exactly 100% of the power demanded by the Load.”)

22.     The apparatus according to claim 18, wherein the controller is configured to prevent discharging of the battery if a loss of the electricity supply from an electricity transmission and distribution network is detected. (0086: “The Carry-Over Power Unit 71 is used prevent Load disruption when the Load is obtaining power through the Bypass Circuit and there is an AC Power Source interruption (blackout). Under these conditions, a transition from Bypass Circuit to UPS Circuit is critically important. Under these conditions the UPS may not be able to immediately transition to supply 100% protected power to support the Load. Transition periods can also vary depending on the type of UPS used. For example, battery-type UPSs may have transition periods measured in milliseconds while fuel-fired UPS systems may require up to 60 seconds to supply power to the Load.”)

To the extent that Schoettle may not expressly disclose that the controller is configured to prevent the discharging as claimed Okui discloses this feature. Page 799, col. 1, Fig. 6(c). (See alternative rejection below)


23.    The apparatus according to claim 18, wherein:

the communication interface is configured to receive the information from an electricity network system operator or a service provider; and (Figs. 2a, 2b – 0036: “FIGURE 2B depicts an embodiment of the management system 22 of FIGURE 2A. System 22 includes AC Grid Supply Load controller 221, which switches the connection with the grid power source on/off. The controller 221 also monitors the state of the grid. Power Source Director 223 arbitrates the power being delivered to the load from the grid and the local energy source 222. When the grid becomes deficient from either a black-out or brown-out, the director 223 routes power from local source 222 to the load. The local source 222 may be a battery or a power generator. If the source 222 is a battery, the director may route power from the grid to the source 222 to recharge the battery.”


the controller is configured to have a connection with the electricity network system operator or the service provider via the communication interface, and wherein the controller is configured to provide second information to the electricity network system operator or the service provider via the communication interface. (0094: “The Instrumentation Interface 318 is also capable of measuring power consumption as required for billing through multi-channel connections as required. Its primary purpose in this embodiment being to monitor the volume equivalent of storage availability before and after actions are taken to use said Energy Storage 322 to displace any anticipated or detected demand peak derived from the Central Control Facility 38 through the communication link using the Network Connection 36. The Instrumentation Interface 318 works also to manage Load shutdown commands, manage the Carry-Over Power Unit 71, manage the Programmable Battery Charger 61, and work together with appropriate information from the Control Interface 310, and the Load Interface 315.”)


Motivation to Combine

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Schoettle relating to a method and system for controlling an electricity supply to a load, with the teachings of Luo relating to a controller that monitors frequency deviation information for a value which triggers a switch in modes, to realize the invention as claimed. See e.g. MPEP 2143: Examples of Basic Requirements of a Prima Facie Case of Obviousness. I. A. Combining prior art elements according to known methods to yield predictable results. In this case all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

In the alternative, claims 1, 3-7, 9-12, 14-15, 17-18 and 20-23 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious in view of US Patent 9,408, 268 B2 to Recker, US Patent 8,975,779 to Cooper or US Patent Publication 2007/0200433 A1 to Kelty
To the extent that independent claims 1, 12 and 18 may be understood to require that the controller make a switching determination based on communication information communicated to/from a system operator or provider of an electrical transmission/distribution network, and Schoettle may not expressly disclose this feature as outlined above, the claims are alternatively rejected in view of Recker, Cooper or Kelty. Specifically, Prior art Cooper teaches an energy management system comprising controller and controllable switch in communication with a remote electricity supply operator (Fig. 3 [77]) capable of remote control.. (4:9-54) Prior art Kelty similarly discloses an electricity provider (290) sending/receiving operational data via communication device (270) instructing inverter 250 via battery 22 to provide or not provide power to the grid. See, e.g. Fig. 2, [0022-0025]. Prior art Recker discloses a controller with algorithmic control for selecting (switching) alternative power sources based on communication information. (Fig. 6, 7b-9b, 3:40-50) 
It would have been obvious to further modify the teachings of Schoettle and Luo with the teachings of Recker, Cooper or Kelty relating to a controller making a switching determination based on communication information, to  realize the invention as claimed based on reasoning set forth above. 

In the alternative, dependent claims 10 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious in further view of Okui.

It would have been obvious to further modify the teachings of Schoettle and Luo with the teachings Okui’s relating to switch/discharging, to realize the invention as claimed based on reasoning set forth above. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred Ferris whose telephone number is 571-272-3778. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hetul Patel can be reached at (571) 272-4184.
    The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000. Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/EBK//M.F/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The cited passages correspond to 16:15-36 and 16:
        2 Obviously the network cannot bring the UPS online to supplement demand while the mains are charging the battery. 
        3 Obviously the network cannot bring the UPS online to supplement demand while the mains are charging the battery. 
        4 Obviously the network cannot bring the UPS online to supplement demand while the mains are charging the battery. 
        5 Obviously the network cannot bring the UPS online to supplement demand while the mains are charging the battery.